Title: To Thomas Jefferson from William Bradford, enclosing Proceedings of the Hartford Convention, 22 November 1780
From: Bradford, William
To: Jefferson, Thomas




Sir
Hartford Nov 22d 1780

By the direction of the Convention held at this Place, I have the Honour to transmit to your Excellency their Proceedings with a Request that you will please to lay them before the Legislature of your State.
As the measures we have recommended to the States by whose Appointment we met will depend for their Effacacy upon the Concurrence of the other States, we conceive it our Duty to communicate them Immediately in order that if they should be deemed Elegible they might with the greater Dispatch be carried into Effect.
I remain with the most sincere Wishes for the Success of our Common Cause and the Peace and Prosperity of our sister States Your Excellencys most Obedt. Servant.
By order of the Convention

William Bradford, President.



EnclosureProceedings of the Hartford Convention of November 1780
At a Convention of the Commissioners from the States of New Hampshire Massachusets Rhode Island and Providence Plantations Connecticut and New York holden at Hartford in the State of Connecticut on Wednesday the eighth Day of Novembr 1780.
Commissioners from all the States abovementioned not appearing, The Convention Adjourned from Day to Day untill Saturday the eleventh Day of Novembr. 1780, when the following Gentlemen appeared  and produced Credentials from their respective States which were read and accepted, viz.


John Taylor Gilman Esqr.
}
from New Hampshire


The Honorable Thomas Cushing Esqr.
}
from Massachusets


The Honorable Azor Orne Esqr.


   George Partridge  Esqr.


The Honorable William Bradford Esqr.
}
from Rhode Island


The Honorable Eliphalet Dyer Esqr.
}
from Connecticut


The Honorable William Williams Esqr.


The Honorable John Sloss Hobart Esqr.
}
from New York


  Egbert Benson Esqr.


The Honorable William Bradford Esqr. Chosen President of the Convention.
Hezk Wyllys Esqr. Secretary.
The Convention met from Day to Day and after having discussed several Matters which were deemed proper Subjects of Deliberation came to the following Resolutions
No. 1. Resolved That it be recommended to the States of New Hampshire Massachusets and Rhode Island and Providence Plantations to raise as soon as possible the number of Troops required of them by Congress to serve in the Continental Army, in a mode as nearly simular as their respective Circumstances will admit to that observed by the States of New York and Connecticut.
Resolved that the President forthwith transmit a Copy of the above Resolution with a Circular Letter upon the subject to the Executives of the States of New Hampshire Massachusets and Rhode Island and Providence Plantations‥‥
No. 2. Resolved That it be recommended to the several States Represented in this Convention punctually to Comply with any Requisitions which the Commander in Chief of the Army shall find it necessary to make for Detachments from the Militia to strengthen the Battalions of the Lines of the respective States untill they shall be filled up with Recruits for three Years or during the War.
No. 3. Resolved That it be most earnestly recommended to the several States represented in this Convention punctually to Comply with every Requisition from Congress for Men Money Provisions or other supplies for the War.
No. 4. Whereas in Consequence of the neglect of many if not all the United States in not seasonably furnishing their respective Quotas of Supplies required by Congress the Army has greatly suffered and been frequently brought into a very Critical and dangerous situation, and those Offensive Operations against the Enemy have been prevented which might otherwise have been prosecuted to great advantage, And Whereas there is great Danger that in Case some of the States should be deficient in their Supplies while others furnish their full Quotas, such Jealousies and distrusts will arise as may prove very detrimental  to the common Cause and possibly destructive of the Union. Therefore
Resolved That it be earnestly recommended to the several States represented in this Convention to Instruct Their respective Delegates to use their Influence in Congress that the Commander in Chief of the Army of the United States be Authorized and Impowered to take such Measures as he may deem proper and the public Service may render necessary to induce the several States to a punctual Compliance with the Requisitions which have been or may be made by Congress for Supplies for the Years 1780 and 1781.
No. 5. This Convention having received Information That large Quantities of Cloathing for the Army are lying in Store at Boston and Springfield, Resolved That it be recommended to the States of Massachusets Connecticut and New York to Impress Teams if they cannot be otherwise readily obtained and forward the Cloathing by the most direct Rout through their respective Territories to the Army.
No. 6. Resolved That it be recommended to the several States represented in this Convention to Instruct their Delegates to propose and agree in Congress That an Estimate should be made of the annual Amount of the Interest of the Loan Office Certificates heretofore Issued, and also of all other Debts already due from the several Continental purchasing Officers, and which can conveniently be funded. That Congress should then propose certain Taxes upon Specific Articles or Duties or Imposts or all or Either of them as Congress may think proper and Deem to operate in the most equal Manner among the several States the nett product of which Congress may Judge sufficient for discharging such Interest. That the several States should thereupon make the necessary Provisions by Law to enable Congress to Levy and Collect such Taxes Duties or Imposts within them respectively and that the Delegates should be Authorized to Pledge the Faith of their respective States that they will pass the requisite Laws for the purpose with a Restriction that the Delegates shall not have Authority to bind their respective States unless the Delegates from all the States except such who are so in the Power of the Enemy as to be deprived of a Legislature should have simular Powers. That such Taxes Duties or Imposts should be applied solely to the Payment of such Interest. And that inasmuch as it will be Impossible to ascertain precisely the sum, which such Taxes Duties or Imposts may annually Yield, That therefore if during any Year the product should exceed the Amount of such Interest that such excess shall nevertheless be retained in the Continental Treasury, and in the ensuing Years to be appropriated to the payment of such Interest, as shall then have accrued and to no other purpose.

No. 7. Whereas through the neglect of many States in the Union in a full and seasonable compliance with the Requisition of Congress of the 18th of March last Congress have not been able to avail themselves of the Money which they expected to pay their Troops, and transport the necessary supplies to the Army which has Occasioned not only discontent in Our Army but Great Embarrasments in Our Affairs, Therefore Resolved that it be most earnestly recommended to the several States represented in this Convention to take effectual Measures to sink  their Full Quotas of the Continental Bills by the Time and in the manner prescribed by Congress.
No. 8. Whereas the Laws heretofore passed by the several States have proved ineffectual for the purpose, Resolved that it be earnestly recommended to the States represented in this Convention to take such farther Measures as may be effectual to prevent any unlawfull Commerce or Intercourse with the Enemy.
No. 9. Resolved That it be recommended to the States represented in this Convention to appoint a Commissioner or Commissioners to meet for the purpose of entering into Contracts for supplying the Fleet and Army of his most Christian Majesty with Provisions, that the Commissioners from the respective States should be fully Authorized to enter into such Contracts and that the Commissioners should meet at such Time and Place as the Governor of Connecticut shall Certify for that purpose.
No. 10. To the End that Congress untill the Confederation shall be agreed to, may be furnished with a Rule for making an appointment [apportionment?] of Men Money or other Supplies among the several States, Resolved that it be recommended to the States Represented in this Convention to Instruct their Delegates to propose and agree in Congress That Congress should require of the several States forthwith to return the number of persons Blacks as well as Whites within them respectively‥‥
A true Copy

Attest Hez Wyllys  Secrty.


